NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



                                                           Mag. No. 19-6763

 IN THE MATTER OF THE
 EXTRADITION OF DARIUSZ
 ADAM CZERECH


                                                                   OPINION


FALK, U.S.M.J.

       Before the Court is the Government’s application for the extradition of Dariusz Adam

Czerech (“Czerech”) to Poland pursuant to 18 U.S.C. § 3184 1 and the Extradition Treaty

between the United States of America and Poland of July 10, 1996.

       On February 26, 2009, the Regional Court in Bialystok, Poland issued an order for

Czerech’s detention, arising out of charges relating to a rape that occurred in Poland in 2001,

prior to Czerech emigrating to the United States. On September 6, 2009, the Honorable Joseph


       1
           18 U.S.C. § 3184 provides that:
                If, on such hearing, [the magistrate judge] deems the evidence
                sufficient to sustain the charge under the provisions of the proper
                treaty or convention, or under section 3181(b), he shall certify the
                same, together with a copy of all the testimony taken before him,
                to the Secretary of State, that a warrant may issue upon the
                requisition of the proper authorities of such foreign government,
                for the surrender of such person, according to the stipulations of
                the treaty or convention; and he shall issue his warrant for the
                commitment of the person so charged to the proper jail, there to
                remain until such surrender shall be made.
                                                   1
A. Dickson, U.S.M.J. issued an arrest warrant for Czerech, pursuant to a request from the

government of the Republic of Poland. On September 10, 2019, Czerech was arrested and

remains in the custody of the United States Marshal. The United States now makes this

application for his extradition to Poland.

       The Court has considered the papers in support of and in opposition to the request and

conducted a hearing on January 31, 2020. For the reasons set forth below, and those stated on

the record during the extradition proceeding, the Government’s application is GRANTED.

                                        ALLEGATIONS 2

       According to the evidence Poland has submitted, Czerech is alleged to have committed

the offense of rape. On July 12, 2001, Czerech and another male, Marek Milweski, met two

females, identified as “Victim-1” and “Friend-1,” outside a nightclub in Bialystok, Poland.

During the evening, Defendant allegedly identified himself as “Darek,” and Milewski introduced

himself as “Marek.” Czerech mentioned that he was emigrating to the United States in a month.

       Sometime after midnight, Victim-1, Friend-1, Czerech, Milewski, and a third male, Rafal

Zakrzewski (“Zakrzewski”), left the club and drove in Zakrzewski’s car, which Milewski was

driving, to a reservoir on the outskirts of town. At the reservoir, Czerech and Friend-1 went

swimming, and Marek spoke with Victim-1. After swimming, everyone got in the car and they


       2
          These allegations are drawn from the Complaint and materials submitted by the Polish
Government in support of extradition; specifically, the “Request for Temporary Detention and
Extradition” (the “RTDE”) prepared by Tadeusz Marek, District Prosecutor in Poland, which is
attached as Exhibit 1 to the Government’s submission. (See Ex. 1 at CZERECH-0021 to
CZERECH-0025.) This Court must accept this information as true in the context of this
extradition application. See, e.g., In re Extradition of Atta, 706 F. Supp. 1032, 1050-51
(E.D.N.Y. 1989) (citing Collins v. Loisel, 259 U.S. 309, 315-16 (1922)).

                                                2
drove Friend-1 home. Victim-1 was left in the car with the three men, who said they would drive

her home.

       As they were driving Victim-1 home, it is alleged that Czerech became aggressive and

attempted to kiss Victim-1, who refused. Victim-1 requested to be let out of the car. The three

men did not let her out of the car; instead, at Czerech’s instruction, the driver turned the car onto

a forest path. Everyone got out of the car. Czerech then told Victim-1 that he would not drive

her home unless she performed a sex act on him. She refused. Thereafter, the allegation is that

Czerech and Zakrzewski dragged Victim-1 into the forest; she tried to escape but Zakrzewski

slapped her in the face. Czerech then raped Victim-1 in different ways. Zakrewski did the same,

alternating positions with Czerech. This continued for approximately 90 minutes. When they

were done, they put Victim-1 back in the car and drove her to a roundabout by a public square,

where she got out.

       Victim-1 memorized a portion of the car’s registration number. 3 Victim-1 also recalled

that Czerech had certain tattoos – specifically, two on the internal part of his forearm depicting

two spiders, and one on the left side of the abdomen, near the hip, depicting a clef. Victim-1

relayed the information to her sister and a friend, and the Polish police. Victim-1 and Friend-1

both identified Milewski and Zakrzewski in separate photo arrays.

       Polish police interviewed Milewski, who stated that he saw Czerech and Zakrzewski

engaging in simultaneous sex acts with Victim-1; that the Victim-1 was disheveled and crying;

and that Czerech and Zakrzewski both admitted to him that they had forced Victim-1 to engage


       3
          At the extradition hearing, it was agreed that the car’s registration number is akin to a
license plate number in the United States. (See Transcript of Extradition Hearing 23:7-12.)
                                                  3
in sexual intercourse.

       In 2001, Polish authorities charged Zakrzewski with raping Victim-1. He pled guilty and

stated that he committed the crime because he was drunk and Czerech encouraged him to

participate. He was sentenced to four years imprisonment.

       In addition, Milewski and Zakrzewski both identified Czerech as the third male with

them on the night in question, and as the second rapist of Victim-1.

       On September 10, 2019, the U.S. Marshals Service arrested Czerech and confirmed that

he has tattoos depicting two black insects on his right inner forearm and a clef on the left side of

his abdomen.

                                            ANALYSIS

1.     Extradition

       Extradition proceedings are sui generis. See, e.g., In re Extradition of Kirby, 106 F.3d

855, 867 (9th Cir. 1996). Different from a criminal proceeding, an extradition hearing is

considered “administrative in character” and is governed by statute and treaty. Id.; see 18 U.S.C.

§§ 3181-84. The limited purpose of an extradition proceeding is generally to determine

“whether there is probable cause to believe that the defendant is guilty of the crimes charged. If

the evidence is sufficient, the court makes a finding of extraditability and certifies the case to the

Secretary of State.” Sidali v. I.N.S., 107 F.3d 191, 195 (3d Cir. 1997).

       To issue a certificate of extradition, the Court’s inquiry is focused on the following:

               (1)       whether there is an applicable extradition treaty between
                         the requesting country and the requested country that is in
                         full force and effect;
               (2)       whether there are charges pending against the proposed
                         extraditee in the requesting country;
                                                  4
               (3)     whether the treaty authorizes the extradition for the crime
                       alleged to have been committed; and
               (4)     whether there is competent legal evidence to support a
                       finding of probable cause as to the charge for which the
                       extradition is sought.

See In re Extradition of Aquino, 697 F. Supp. 2d 586, 595 (D.N.J. 2010); In re Extradition of

Magdalena Bolanos, 594 F. Supp. 2d 515, 518 (D.N.J. 2009) (citing Bingham v. Bradley, 241

U.S. 511, 516-17 (1916)).

       Czerech challenges only the fourth element necessary for extradition—namely, whether

the evidence produced by the Government supports a finding of probable cause. Nonetheless,

for purposes of completeness, all four factors are addressed.

       (a)     Applicable Treaty

       The treaty at issue is the July 10, 1996 treaty between the United States of America and

Poland, as amended. 4 The Government has provided a declaration from Michael N. Jacobsohn,

an attorney in the Office of the Legal Advisor for the Department of State, certifying that the

Treaty is in full force and effect. Moreover, Czerech does not challenge that the Treaty is

enforceable and applicable; therefore, this factor is satisfied.

       (b)     Charges Pending

       The documents submitted by the Government demonstrate that Czerech has been charged

with the offense of rape, in violation of Article 197 of the Polish Criminal Code. Moreover, at


       4
         See Extradition Treaty Between the United States of America and the Republic of
Poland (the “1996 Treaty”), U.S.-Pol., July 10, 1996, S. TREATY DOC. NO. 105-13 (1997), as
supplemented by the Agreement Between the United States of America and the Republic of
Poland on the application of the Extradition Treaty Between the United States of America and
the Republic of Poland signed 10 July 1996 (the “Agreement,” with Annex), U.S.-Pol., June 9,
2006, S. TREATY DOC. NO. 109-14 (2006) (collectively, the “Treaty”).
the hearing it was confirmed that the charges against Czerech are, in fact, pending. (See Tr.

22:11-23:6.)

       (c)     Terms of the Treaty

       The next step is to determine whether the offense at issue falls within the scope of the

Treaty and whether the alleged act is illegal in both countries. See, e.g., Quinn v. Robinson, 783

F.2d 776, 783 (9th Cir. 1986) (“Under the doctrine of ‘dual criminality’ an accused person can

be extradited only if the conduct complained of is considered criminal by the jurisprudence or

under the law of both the requesting and requested nations”). Here, the documents submitted by

the requesting state establish that Czerech has been charged in Poland with the crime of rape.

Under the Treaty applicable here, the offense charged is clearly extraditable.

       (d)     Probable Cause

       The Court must now determine whether the evidence presented is sufficient to sustain the

charge. See, e.g., Sidali, 107 F.3d at 195. “In essence, the court must analyze if there is

probable cause to believe that the individual committed acts alleged in the extradition request.”

Spatola v. United States, 925 F.2d 615, 618 (3d Cir. 1991). Because of the unique nature of an

extradition proceeding, the Court’s determination does not require an adjudication of guilt or

innocence, 5 a determination of whether the evidence is sufficient to justify a conviction, 6 or a



       5
         See, e.g., Collins, 259 U.S. at 316 (“The function of the committing magistrate is to
determine whether there is competent evidence to justify holding the accused to await trial, and
not to determine whether the evidence is sufficient to justify a conviction.”).
       6
         See, e.g., Peters v. Egnor, 888 F.2d 713, 717 (10th Cir. 1989) (citing to Collins, 259
U.S. at 316); United States v. Fernandez-Morris, 99 F. Supp. 2d 1358, 1365 (S.D. Fla. 1999).
prediction of whether the Polish courts will convict Czerech. See generally Benson v.

McMahon, 127 U.S. 457, 463 (1888). 7 Moreover, the Federal Rules of Criminal Procedure and

Federal Rules of Evidence do not apply to extradition hearings. See Fed. R. Crim. P. 54(b)(5);

Fed. R. Evid. 1101(d)(3). 8 Rather, as the Government points out, “unique rules of ‘wide

latitude,’ govern reception of evidence in Section 3184 hearings,” Sayne v. Shipley, 418 F.2d

679, 685 (5th Cir. 1969), with hearsay evidence permitted. See In re A.M., 34 F.3d 153, 161 (3d

Cir. 1994).

       The probable cause standard applicable in extradition proceedings is the same as the

standard used in federal preliminary hearings. See Hoxha v. Levi, 465 F.3d 554, 561 (3d Cir.

2006). To satisfy this standard, the government requesting extradition has the burden of

producing evidence sufficient to give the Magistrate Judge “reasonable ground to believe” the

accused committed the offense charged. Quinn, 783 F.2d at 790; see also Ahmad v. Wigen, 910

F.2d 1063, 1066 (2d Cir.1990). This is a relatively modest standard that requires the Court

consider “the totality of the circumstances” involved. Illinois v. Gates, 462 U.S. 213, 238


       7
          (“We are not sitting in this court on the trial of the prisoner, with power to pronounce
him guilty and punish him or declare him innocent and acquit him. We are now engaged simply
in an inquiry as to whether, under the construction of the act of congress and the treaty entered
into between this country and Mexico, there was legal evidence before the commissioner to
justify him in exercising his power to commit the person accused to custody to await the
requisition of the Mexican government.”)
       8
         See generally U.S. ex rel. Eatessami v. Marasco, 275 F. Supp. 492, 494 (S.D.N.Y.
1967) (“The federal courts have always recognized that an extradition magistrate [judge] need
not be bound by the specific rules of evidence or rules governing the admissibility of evidence in
such proceedings as these. Similarly, an extradition magistrate [judge] need not be concerned
about acting only upon evidence which would be sufficient to convict under the laws of the place
where he sits. Hearsay evidence, for example, may be considered by a judge or United States
Commissioner sitting as an extradition magistrate.”).
(1983).

          Finally, a fugitive is limited in their ability to contest the evidence supporting extradition.

For example, an accused may submit only “explanatory evidence”; “contradictory evidence” is

not permitted. See Hoxha, 465 F.3d at 561 (“The range of evidence that a defendant may

introduce as to probable cause at an extradition hearing is limited. Courts have traditionally

distinguished between inadmissible “contradictory evidence,” which merely conflicts with the

government’s evidence, and admissible ‘explanatory evidence,’ which entirely eliminates

probable cause. In practice, this line is not easily drawn, but the rule serves the useful purpose of

allowing the defendant ‘to present reasonably clear cut proof ... of a limited scope [that has]

some reasonable chance of negating a showing of probable cause,’ while preventing the

extradition proceedings from becoming a dress rehearsal for trial.”). Moreover, a fugitive may

not (1) introduce evidence that merely conflicts with the evidence the requesting state has

submitted, see Collins, 259 U.S. at 315-317; (2) cross-examine witnesses, see,e.g., Bingham, 241

U.S. at 517; Ordinola v. Hackman, 478 F. 3d 588, 608 (4th Cir. 2007); (3) attempt to establish an

alibi, see Shapiro v. Ferrandina, 478 F.2d 894, 901 (2d Cir. 1971); or (4) seek to impeach the

credibility of the requesting country’s witnesses. See Bovio v. United States, 989 F.2d 255, 259

(7th Cir. 1993); In re Singh, 124 F.R.D. 571, 573 (D.N.J. 1987) (“While the accused may

produce evidence to explain matters, the court may exclude evidence which merely contradicts

government testimony, poses conflicts of credibility or establishes a defense.”).

Analysis

          Having carefully considered the materials submitted, the Court concludes that the

Government’s proofs easily meet the limited threshold of probable cause and are sufficient to
support extradition.

       The Government’s application is supported by the charging documents submitted by

Polish authorities, which includes a certified statement from Polish District Prosecutor Tadeusz

Marek. Attached to Prosecutor Marek’s submission is the RTDE, which is a lengthy summary of

the facts and evidence against Czerech. The RTDE provides a thorough overview of the facts

that support the offense charged. For instance, it contains a lengthy statement from Victim-1 in

which she recounts the events surrounding the rape. 9 The RTDE further provides Victim-1’s

description of Czerech’s actions during the rape and his tattoos – tattoos which appear on

Czerech’s body, as confirmed by the U.S. Marshals upon his arrest. (See Exs. 2-4.) The RTDE

further contains statements from Milewski and Zakrewski which incriminate and identify

Czerech as the second rapist of Victim-1. Specifically, Marek, who drove the car and witnessed

some of the rape, and Zakrzewski who participated in the rape of Victim-1, identified Czerech as

the second rapist.

       Czerech attempts to raise several questions about the reliability of the Government’s

evidence. For example, he argues probable cause is lacking because the narrative statement of

events is not sworn, the witnesses may have ulterior motives, and there is no (at least disclosed)

forensic evidence, such as DNA. 10 He also questions whether Victim-1 could have identified


       9
          During this Court’s extradition hearing, there was some initial question as to whether it
was Victim-1 or Friend-1 who provided much of the detail contained in the RTDE. The
confusion apparently arose from the translation and organization of the document and redactions
that the Government had made to the names of both women. Following discussion on the record,
it was established that, in fact, Victim-1 provided the statement. (See Tr. 6:21-14:8.)
       10
        Defendant challenges the reliability of the Government’s proofs by criticizing the
RTDE as insufficient, unsworn and not supported by affidavit. However, hearsay statements of
Czerech’s tattoos because the incident occurred in the early morning hours and down a path

leading to a presumably dark forest. He also notes that Victim-1 apparently was not able to

identify Czerech from a passport photo taken around the same time as the alleged incident.

       Probable cause is a relatively low standard requiring only “[a] reasonable ground for

belief in certain alleged facts.” BLACK’S LAW DICTIONARY 1201 (6th ed. 1990).

Moreover, this Court’s function is only to determine whether there is competent evidence to

justify holding the accused to await trial, and not to determine whether the evidence is sufficient

to justify a conviction. See generally Collins, 259 U.S. at 316. 11 With that limited function in

mind, Czerech’s contentions are insufficient to raise any serious doubts about the existence of

probable cause. Prosecutor Marek’s RTDE is a comprehensive recitation of allegations,

corroborated by statements of multiple witnesses, including the Victim and two of the men

involved in the incident, including one who participated in the rape. To the extent Czerech

questions the veracity of these statements or the credibility of those making them, that is a matter

for the Court in Poland and exceeds the scope of this limited proceeding. In re Singh, 124

F.R.D. at 573. Finally, with respect to Czerech questioning the lighting and Victim-1’s ability to

identify Czerech’s tattoos, to the extent such an argument is even permissible and not an attack


witnesses summarized in the statement of a foreign official may be sufficient to support a finding
of probable cause in an extradition proceeding. See, e.g., Simmons v. Braun, 627 F.2d 635, 636
(2d Cir. 1980); Afansajev v. Hurlburt, 418 F.3d 1159, 1162 (11th Cir. 2005); Bovio v. United
States, 989 F.2d 255, 259-61 (7th Cir. 1993); In re Extradition of Skaftouros, 643 F. Supp. 2d
535, 548 (S.D.N.Y. 2009); In re Ryan, 360 F. Supp. 270, 273 (E.D.N.Y. 1973).


       11
           (“The function of the committing magistrate is to determine whether there is competent
evidence to justify holding the accused to await trial, and not to determine whether the evidence
is sufficient to justify a conviction.”).
on the credibility of the Victim, the fact of the matter is Victim-1 did identify tattoos that are the

same as those on Czerech’s body. Moreover, such an argument ignores that the allegations

include a period of time where there was swimming in a reservoir, and a violent rape that

occurred over 90 minutes that included grabbing the victim, placing her in close proximity to the

assailant’s tattooed arms, and forcing the victim to perform oral sex on him, which suggests her

eyes were necessarily close to his abdomen.

       Poland is not required to present its entire case in this country, nor is it appropriate for

this Court to assess whether the evidence presented is sufficient to justify a conviction. See

Austin v. Healey, 5 F.3d 589, 605 (2d Cir. 1993) (“No doubt, the evidence tying Austin to the

shooting of Wilson is circumstantial, and less than overwhelming. However, the foreign

government is not required to present its entire case in this country. The evidence presented need

only ‘support a reasonable belief that [Austin] was guilty of the crime[s] charged.’”), cert.

denied, 510 U.S. 1165 (1994). Based on the totality of the circumstances presented here, and the

Court’s limited role in the context of this proceeding, the Court finds that the Government has

established probable cause to sustain the charge. See Bovio, 989 F.2d at 259-61.
                                         CONCLUSION

       For the reasons set forth above, the Government’s request for the extradition of

Dariusz Adam Czerech to Poland is GRANTED. This ruling will be certified to the Secretary of

State, together with a copy of all evidence received in this proceeding.



                                                             s/Mark Falk________________
                                                             MARK FALK
                                                             United States Magistrate Judge


Dated: February 6, 2020
